Fourth Court of Appeals
                               San Antonio, Texas
                                     October 3, 2018

                                   No. 04-18-00199-CV

                 IN THE INTEREST OF N.C.F., ET AL., CHILDREN

                From the 150th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2017-CI-11406
                       Honorable Richard E. Price, Judge Presiding

                                         ORDER

        This appeal is DISMISSED FOR WANT OF PROSECUTION. The costs of this appeal
are taxed against appellant.

      It is so ORDERED on October 3, 2018.


                                             _____________________________
                                             Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of October, 2018.

                                             _____________________________
                                             Keith E. Hottle, Clerk of Court